Citation Nr: 0941753	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral syndrome/degenerative joint 
disease, left knee.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 
1987, and from May 1988 to August 1990.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which continued the Veteran's 
disability evaluation of 10 percent for patellofemoral 
syndrome/degenerative joint disease, left knee, and denied 
his request for an increased rating.  

In September 2009, a video Board hearing was held before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
D.C.  A transcript of that proceeding has been associated 
with the claims folder.

The Board notes that although the Veteran's claim for an 
increased disability evaluation was identified in the July 
2005 rating decision as one for patellofemoral syndrome, his 
most recent VA examination identified his disability as 
degenerative joint disease.  This is also consistent with 
recent treatment reports.  As such, the issue has been 
recharacterized as reflected above to more accurately reflect 
the Veteran's symptomatology.  

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
("TDIU") is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.



FINDING OF FACT

The Veteran's patellofemoral syndrome/degenerative joint 
disease, left knee, is manifested by pain, grinding, normal 
flexion to 140 degrees, normal extension to 0 degrees, 
without objective findings of erythemia, edema, effusion, 
instability, weakness, ankylosis, dislocation, or recurrent 
subluxation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
disabling for patellofemoral syndrome/degenerative joint 
disease, left knee, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for a left knee disability 
was previously established, and the current appeal arose from 
a claim for an increased rating.  In February 2007 and June 
2008, prior to the RO's final adjudication of the claim, the 
RO sent the Veteran VCAA letters, which indicated that he 
should provide evidence showing that his left knee disability 
had increased in severity.  The February 2007 letter informed 
the Veteran of how VA determines the effective date and 
disability rating elements of a claim.  The June 2008 letter 
provided notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating, and it advised the Veteran of what VA would 
do to assist him in obtaining that evidence.  It further 
informed him that the evidence needed to show what impact his 
condition and symptoms had on his employment and daily life.  
Additionally, the RO provided the Veteran with an October 
2006 Statement of the Claim ("SOC"), which delineated the 
diagnostic criteria for a higher rating.  Finally, based on 
the statements of the Veteran during the course of his 
appeal, as well as those of his representative, it is clear 
that he was aware of the criteria for a higher disability 
rating.

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the June 2008 notice was provided to the veteran, the 
claim was readjudicated in a February 2009 SSOC.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment records, post-
service VA Medical Center ("VAMC") treatment records, and 
VA joint examination reports dated November 2006 and January 
2009.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.

As noted above, the Veteran was most recently afforded a VA 
joints examination in January 2009.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The Board finds the examination report in this case to be 
thorough and complete, in that it provides the information 
necessary to evaluate the Veteran's disability under the 
applicable rating criteria.  The examiner questioned the 
Veteran as to his history of complaints and symptoms and 
provided clinical findings detailing the results of the 
examination, including radiological findings.  

In addition, as will be discussed in greater detail below, 
despite the contentions of the Veteran's representative that 
the January 2009 VA examination was inadequate, the Board 
notes that the examination was performed by a qualified 
healthcare professional, who evaluated the clinical findings, 
as well as the Veteran's lay statements, reviewed his 
treatment reports, and clearly stated the reasons and bases 
for her findings.  For these reasons, the Board concludes 
that the examination report in this case is adequate upon 
which to base a decision.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, x-ray evidence of arthritis 
involving two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added, 
under DC 5003. 

VA General Counsel has determined that a claimant who has 
service-connected instability of the knee and limitation of 
motion may be rated separately under DCs 5010 and 5003, which 
provide the criteria for arthritis due to trauma and 
degenerative arthritis, respectively.  See VAOPGCPREC 9-98 
(August 14, 1998).  Separate ratings may also be assigned for 
limitation of flexion and limitation of extension of the same 
knee.  Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

Limitation of motion of the knee is evaluated under 38 C.F.R. 
§ 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  Under DC 5261, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2009).  
According to Merriam-Webster's Collegiate Dictionary, 
"slight" is defined as "small of its kind or in amount."  
Merriam-Webster's Collegiate Dictionary 787 (11th ed. 2007).  
"Moderate" is defined as "having average or less than 
average quality."  Id. at 798.  "Severe" is defined as "of 
a great degree: serious."  Id. at 1140. 

III.  Analysis

The Veteran contends that his service connected 
patellofemoral syndrome/
degenerative joint disease, left knee, is worse than the 
current 10 percent disability evaluation contemplates.  
Specifically, he argues that he suffers from locking and 
occasional giving way and dislocation of the knee, and 
therefore, a higher disability rating is warranted.  See 
Notice of Disagreement, July 2006; Board hearing transcript, 
September 2009.

The Veteran initially injured his left knee in 1983 prior to 
service, at which time he underwent surgery.  During service, 
he continued to complain of knee problems and underwent left 
knee arthroscopy in 1990.  Shortly thereafter, he was given a 
medical discharge from service.  He was originally service-
connected in December 2004 and given a disability rating of 
10 percent, under DC 5260, effective July 23, 2004.

Subsequent VAMC treatment records show that he was seen in 
February 2005 for an orthopedics consultation.  At that time, 
he reported a constant dull ache in the left knee for the 
past six months, worse with activity, and difficulty when 
descending stairs.  However, he specifically denied any 
catching or locking of the knee.  Upon examination, his 
flexion was to 140 degrees and extension was to 5 degrees.  
He was found to be negative for McMurray's and Lachman's 
Tests, but was positive for the grinds test.  It was noted 
that he had good valgus and varus stability, although he was 
found to have weak quadriceps and there was a valgus 
deformity of the left knee joint noted on x-ray with 
narrowing of the lateral femoral tibial compartment.  It was 
further noted that his patella appeared to track laterally.  
The diagnosis was chondromalacia (patellofemoral syndrome) 
and possible meniscal tear/fraying.  

In November 2006, the Veteran was afforded a VA joints 
examination in connection with his request for an increased 
disability evaluation.  Although the examiner indicated that 
he did not have the actual physical claims folder, he did 
note that the Veteran's VA medical records were available and 
had been reviewed; the Veteran's claim folder contains no 
private treatment records.  The Veteran reported that he 
suffered from continuous daily pain that he rated 4-6 out of 
10.  He also said he had weakness, stiffness, and occasional 
swelling, locking, fatigability and lack of endurance.  He 
reported having 3-4 flare-ups per month.  He noted that 
although he had a knee brace, he said that he did not use it, 
as it was more of a hindrance.  He also indicated that he had 
undergone no further surgery on the left knee since 1990.  
With regard to the effects of his left knee disability on his 
occupation, he said that he had not worked in the past two 
years and had quit his job as a computer technician because 
it was too hard for him to move around.  He said that his 
left knee limited him in his daily activities, as well as in 
his ability to engage in sports.  

Upon examination, the VA examiner noted that the Veteran 
walked with a mild left-sided limp, but used no assistive 
devices for ambulation.  He found that the left knee was 
tender to palpation along the lower edge of the patella, but 
there was no swelling, deformity, redness, edema, 
instability, effusion, ankylosis or increased temperature.  
He further noted that there did not appear to be any left 
knee weakness.  The Veteran also had no functional 
limitations on standing, no callosities, breakdown or unusual 
shoe wear pattern on his feet.  There was, however, a 
positive grinds test finding, and it was noted that he had a 
valgus deformity.  Flexion was to 120 degrees, with pain, and 
extension was to 6 degrees, which was noted to be within 
normal limits.  Repetitive use caused mild increase in pain 
only on flexion, and decreased flexion by about 7 degrees, 
but did not impact the Veteran's extension.  The examiner 
also noted that he had reviewed recent x-rays, which showed 
valgus angulation at the knee joints with narrowing of the 
lateral femoral tibial compartment.  Additionally, he noted 
that the VA orthopedics department indicated that an MRI of 
the left knee had been performed, and although the results 
were not available to the examiner, the treatment note 
indicated that the Veteran had valgus collapse with bone on 
bone.  The Veteran added that he was aware that the MRI did 
in fact indicate such findings.  The VA examiner diagnosed 
the Veteran with posttraumatic degenerative joint disease of 
the left knee with bone on bone valgus and limitation in 
function because of moderate pain.  However, he concluded 
that he could not opine as to whether there was evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups.  

In March 2007, the Veteran was seen at the VAMC for a 
comprehensive pain screening, in which he noted that he had 
chronic left knee and hip pain that he rated at 6 out of 10.  
On the same day, he was seen for a comprehensive health 
screening, in which it was noted that he was morbidly obese, 
and was advised to gradually increase his walks to one hour 
3-4 times per week.  It was noted that the Veteran understood 
and concurred with the examiner's plan and voiced no concerns 
about his ability to walk several hours per week for 
exercise.  In addition, a telephone note earlier that week 
indicated that the Veteran had requested an appointment with 
his primary care physician for pain, and had specifically 
asked to join the VA "MOVE" (managing overweight/obesity 
for veterans everywhere) weight management training program.  

An August 2007 VAMC general practioner note indicated that 
upon physical examination, the Veteran's left knee displayed 
good range of motion without redness or swelling.  The 
assessment was degenerative joint disease, stable with 
medication as needed.  It was noted that although the Veteran 
was interested in speaking with a surgeon about further 
surgical procedures on the knee, he was counseled about the 
need to lose weight before considering any further surgeries.  

VAMC treatment notes show that in November 2007, the Veteran 
was seen in orthopedics for a joint injection for pain.  The 
attending physician noted that x-rays showed good joint space 
preservation with some chondrocalcinosis (radiographic 
evidence of calcification in hyaline and/or fibrocartilage).  
At that time, he rated his pain at 2 out of 10 and said that 
he was very pleased with that level.  
The claims folder contains no further medical reports showing 
treatment of the Veteran's left knee.

In January 2009, the Veteran was afforded a second VA joints 
examination, at which time, he continued to report his left 
knee pain level at 2 out of 10, but noted that it was 
increased by prolonged walking, climbing and bending.  He 
also reported that he did not use any pain medication for his 
knee (although, he later stated, during the September 2009 
Board hearing, that he had been taking Vioxx on and off for 
inflammation).  He said that his flare-ups had decreased to 
once every two months (down from the previous 3-4 times per 
month).  He denied any episodes of dislocation, recurrent 
subluxation, instability or giving way, heat or redness.  He 
also denied a history of inflammatory arthritis.  He noted 
that he was still not working and had not worked since 2007.  
He reported that his left knee disorder affected his 
activities of daily life due to the difficulty of any 
prolonged standing or walking.  Upon examination, the 
Veteran's gait was found to be normal and the left knee was 
normal in appearance.  The VA examiner found no erythemia, 
edema, increased warmth or effusion.  Flexion was normal to 
140 degrees, with pain at 130 degrees, and extension was 
normal to 0 degrees.  On repetition, there was no change in 
the range of motion secondary to pain, fatigue, or lack of 
endurance.  The knee was stable to varus and valgus force, 
and there was negative anterior drawer, posterior drawer, 
Lachman's and McMurray's Tests.  The examiner noted that she 
had reviewed x-rays of the left knee, which revealed no acute 
fracture or dislocation, stable medical and lateral knee 
joint chondrocalcinosis, and minimal degenerative changes at 
the patellofemoral joint.  She also noted that there was no 
knee effusion and the soft tissues were found to be 
unremarkable.  The examiner diagnosed the Veteran with 
degenerative joint disease of the left knee with stable 
medial and lateral knee joint chondrocalcinosis.

At his September 2009 Board hearing, the Veteran again 
reported that he experienced locking of the left knee.  He 
said that he had not previously understood what the term 
"locking" actually meant, but he now believed that he did 
experience such occurrences.  Also, contrary to his 
statements to the VA examiner that he experienced no giving 
way, he now claimed to experience giving way while ascending 
stairs.  He also said that he had undergone another injection 
into the knee for pain about a year earlier, although, as 
noted earlier, treatment reports through November 2008 show 
no evidence of the Veteran having obtaining any further 
treatment for his knee after November 2007.  The Veteran also 
reported that he occasionally used a cane to assist in 
walking, although he had denied using any assistive devices 
during the VA examination.  Finally, the Veteran's 
representative suggested that the January 2009 VA examination 
was inadequate because the examiner had been an advanced 
registered nurse practioner instead of a specialist, and had 
not specifically indicated that she had reviewed the 
Veteran's claims folder.  He also requested that the Board 
consider granting the Veteran's claim for an increased 
evaluation under DC 5258, which applies to semilunar, 
dislocated cartilage, arguing again that the Veteran suffered 
from episodes of knee locking.
Based on a review of the claims folder, the Board concludes 
that the medical evidence of record is against finding that 
that a disability rating in excess of 10 percent under DC 
5260 is warranted for the Veteran's patellofemoral syndrome/ 
degenerative joint disease, left knee.

As discussed above, under DC 5260, a 10 percent rating is 
warranted for flexion limited to 45 degrees.  A higher 20 
percent rating is not warranted unless flexion is limited to 
30 degrees.  In this case, during the January 2009 VA 
examination, the Veteran's left knee flexion was found to be 
normal at 140 degrees.  Previous examination reports, 
including the November 2006 VA examination, and a February 
2005 VAMC treatment report, indicated that the Veteran's 
flexion was never shown to be limited to less than 113 
degrees (limit with pain), which is non-compensable for VA 
purposes.  As such, the Board finds that the criteria for an 
increased disability rating under DC 5260 are not met.

In addition, during the most recent VA examination, the 
Veteran's left leg extension was found to be completely 
normal at 0 degrees.  Previous treatment reports show that 
his extension was never greater than 6 degrees.  As noted 
above, a 10 percent rating is warranted for extension limited 
to 10 degrees and a higher 20 percent rating is not warranted 
unless extension is limited to 15 degrees.  As such, the 
Board finds that the criteria for an increased disability 
rating under DC 5261 are not met.  There is also no basis for 
a separate compensable rating.  See VAOPGCPREC 9-04.

Recognition is given to the fact that the January 2009 VA 
examination revealed that the Veteran has degenerative joint 
disease (arthritis) of left knee.  However, generally, the 
highest rating assignable under DC 5003 is 10 percent.  A 
higher rating is only assignable under DC 5003 if a 
compensable limitation of motion is demonstrated.  The 
Veteran's current 10 percent rating is based on his 
limitation of flexion.  A separate rating for arthritis would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  
As such, the provisions of DC 5003 are not for application.  

The Board has also considered whether other diagnostic codes 
are applicable to the Veteran's left knee disability.  The 
remaining diagnostic codes relating to knee disabilities 
include DC 5256 (ankylosis of the knee), DC 5257 (recurrent 
subluxation or lateral instability), DC 5262 (impairment of 
the tibia and fibula), and DC 5263 (for genu recurvatum).  
However, as there is no objective evidence of record to 
indicate that the Veteran has been found to have ankylosis of 
the knee, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum, these diagnostic codes are also 
not applicable.

Moreover, because the Veteran previously underwent two 
arthroscopic surgeries, the Board has also considered the 
Veteran's subjective reports of locking in his knee, and the 
possible application of DC 5258 (dislocated semilunar 
cartilage) and DC 5259 (removal of semilunar cartilage, 
symptomatic), which both address issues of cartilage damage.  
However, the objective evidence during the relevant appeal 
period does not disclose a dislocated semilunar cartilage 
with frequent episodes of effusion or locking so as to 
warrant a disability rating under DC 5258.  Nor do the 
examination and treatment reports, including the surgical 
reports, show any evidence of removal of semilunar cartilage.  
Therefore, the Board finds that diagnostic codes 5258 and 
5259 are not applicable.

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the Veteran's left knee 
disorder.  

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's claim 
that he has experienced weakness, stiffness, swelling and 
giving way as a result of his left knee disability, as well 
as the VA examiner's objective findings of pain and weakness.  
However, the Board finds the most probative evidence in this 
regard to be the findings of the VA examiner during the 
January 2009 examination, who observed that the 
manifestations of the Veteran's left knee disability included 
pain, without any findings of erythemia, edema, increased 
warmth, effusion, instability, ankylosis, patellar or 
meniscus abnormality.  The VA treatment notes have also 
consistently shown an absence of swelling.  Thus, although 
the Veteran's left knee disorder has been shown to be 
manifested by symptoms such as pain, and has had at least a 
mild impact on some activities, the Board finds that the 
overall degree of functional loss demonstrated is already 
contemplated by the 10 percent rating currently assigned.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, although the Veteran has undergone two previous 
surgical procedures on his left knee, there is no indication 
that he requires frequent or lengthy periods of 
hospitalization for his disabilities, as the last known 
surgical procedure took place in 1990.  Moreover, the 
evidence does not establish that that his disability markedly 
interferes with his employment or employability beyond that 
contemplated by the Schedule for Rating Disabilities.  
Although the most recent VA examiner noted that the Veteran 
had been unemployed for several years, there is no evidence 
that the Veteran is unemployable due to his left knee 
disability.   He also told the first VA examiner that he had 
chosen to quit his previous job as a computer technician 
because he felt that he could not move around as much as he 
had prior to his disability.  See VA examination report, 
November 2006.  However, there is no objective evidence that 
the Veteran's left knee disability, in and of itself, 
prevents him from all types of gainful employment, including 
sedentary work.  Rather, he has said that his left knee 
disability is a component to his unemployment.  As such, the 
Board concludes that the greater weight of credible and 
probative evidence is against finding that the left knee 
disorder results in exceptional limitation beyond that 
contemplated by the schedule of ratings.  Although the Board 
has considered the Veteran's lay assertions expressing 
disagreement with the examination findings, the Board places 
more probative weight on the conclusions of the health care 
specialists, which were based on thorough clinical 
evaluations.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Finally, with regard to the contention of the Veteran's 
representative's that the January 2009 examination was 
inadequate because the examiner was not a specialist, the 
Board notes that with respect to the professional 
qualifications of the VA examiner, the Court has held that VA 
may satisfy its duty to assist by providing a medical 
examination conducted by a person who is qualified through 
education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  During the January 2009 
examination, the VA examiner's report addressed each of the 
Veteran's contentions, including his claims of locking, and 
her report was comprehensive, and fully explained the reasons 
and bases for her opinion.  Although the examiner clearly 
considered the Veteran's lay contentions concerning his left 
knee symptomatology, she nevertheless indicated that she had 
reviewed the Veteran's x-ray reports, presumably the same x-
rays that the November 2007 orthopedist reviewed, and arrived 
at the same conclusion, in essence, that the Veteran had 
lateral knee joint chondrocalcinosis.  More importantly, the 
examination was in fact performed by medical professional (an 
Advanced Registered Nurse Practitioner) and her findings were 
reviewed and approved by a physician.  Accordingly, the Board 
finds that her examination of the Veteran was adequate and 
that VA satisfied its duty to assist when it provided the 
Veteran with two medical examinations performed by medical 
professionals whose levels of training, education and 
experience rendered them both professionally qualified and 
competent to evaluate medical evidence.  Id. at 569.

In summary, the Board concludes that the preponderance of the 
evidence of record is against Veteran's claim for an 
increased rating for patellofemoral syndrome/
degenerative joint disease, left knee.  As there is not an 
approximate balance of evidence, the "benefit-of-the-doubt 
rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral syndrome/degenerative joint 
disease, left knee, is denied.


REMAND

During the November 2006 VA examination, the Veteran stated 
that he said that he had not worked in the past two years and 
had quit his job as a computer technician as a result of his 
left knee disability.  Similarly, at his personal hearing, he 
argued that his left knee disability was a major component in 
his unemployment.  The Veteran has therefore raised the issue 
of a total disability rating for compensation based on 
individual unemployability ("TDIU").  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a 
veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court recently held that a request for 
TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted. Id at 455.  

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009). Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, as noted above, the record indicates that the 
Veteran is currently unemployed.  While the appellant has 
been afforded two VA examinations, an opinion as to his 
unemployability and the effect of his service connected 
disability on his employability was not rendered.  The Board 
finds that the appellant should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected left knee disorder and/or other service 
connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit 
additional argument and evidence and to 
request a hearing on the claim for TDIU.

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the effect of his service-
connected compensable disabilities on his 
employability.  The examiner should offer 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the appellant is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service connected disabilities. The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.

3.  Thereafter, if upon completion of the 
above action the claim is denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


